PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Amron, Alan, Barry
Application No. 16/192,721
Filed: 15 Nov 2018
For: SYSTEMS AND METHODS FOR PROJECTION  OF ONE OR MORE SAFE VISIBLE LASER LINES FOR DELINEATION IN VARIABLE AMBIENT LIGHTING
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in reference to the petition to withdraw holding of abandonment filed October 30, 2020.
 
The petition is DISMISSED.

Any request for reconsideration of the decision on the petition to withdraw the holding of abandonment must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

The application became abandoned September 26, 2019, for failure to file a reply to the non-final Office action mailed June 25, 2019, which set a three (3) month shortened statutory period for reply.  No extensions of the time for reply in accordance with 37 CFR 1.136(a) were obtained.  Notice of Abandonment was mailed February 5, 2020.

The petition states, in essence that petitioner’s former patent counsel, Brian Dinicola, passed away, and that the Office action was not received. Petitioner further states that the former patent counsel’s telephone was disconnected.

A review of the record indicates no irregularity in the mailing of the Office action mailed June 25, 2019 and in the absence of any irregularity in the mailing, there is a strong presumption that the Office action mailed June 25, 2019 was properly mailed to the address of record.  This presumption may be overcome by showing that the Office action mailed June 25, 2019, was not in fact received.  

It is further noted that on November 15, 2018, the application was filed. The application data sheet (ADS) filed with the application papers listed John A. Anderson, 700 Blue Mountain 

MPEP 711.03(c) states, in pertinent part:

A. Petition To Withdraw Holding of Abandonment Based on Failure To Receive Office Action

In Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133). 

…

2. Showing of Nonreceipt Required of a Pro Se Applicant

When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received. 

(emphasis added)

Petitioner must provide a showing that the correspondence was not received at the correspondence address of record, as indicated above. As such, the showing of record must demonstrate that petitioner was receiving mail at the address of record at the time the non-final Office action was mailed, but that the non-final Office action mailed June 25, 2019 was not received at the address of record. 

As indicated above, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received.

37 CFR 1.135(a) states if an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136 , the application will become abandoned unless an Office action indicates otherwise.  The Office action mailed June 25, 2019 set a three (3)-month shortened time period in accordance with 37 CFR 1.134 which was extendable under 37 CFR 1.136(a). The Office action stated that a reply must be timely submitted to avoid abandonment.  It is undisputed that no reply was filed.

In the absence of an adequate showing of evidence that the Office action mailed June 25, 2019 was not received and entered a reliable tracking system, the holding of abandonment will not be withdrawn.

As such, the application is properly held abandoned.  

dismissed without prejudice to reconsideration pending submission of the information listed above.

ALTERNATIVE VENUE

In the event petitioner is not able to provide the showing requested above, petitioner may consider filing a petition under 37 CFR 1.137(a) to revive the application.

37 CFR 1.137(a) provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

A copy of the Office action mailed June 25, 2019 is enclosed as a courtesy to assist petitioner in preparing a reply thereto.
 
A copy of the form for filing a petition under 37 CFR 1.137(a) to revive an application unintentionally abandoned is enclosed herewith for petitioner’s convenience.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:		EFS-Web2 

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl:	PTO/SB/64 (12-20) PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY UNDER 37 CFR 1.137(a)

	Office action mailed June 25, 2019 




    
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)